DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1—and its dependents, by extension—require cutting the haulageway and return airway simultaneously with, and using the same mining machine as used for, mining the coal wall. Applicant has not described how the haulageway and airway will be cut with the same machine at the same time. Notably, Applicant has not disclosed any particular machine, but one of ordinary skill in the art would understand that the proper mining machine would be a longwall shearer or plow. Since a longwall machine operates integrally with the longwall supports, how can the haulage be practiced?  Further, One of ordinary skill in the art of mining engineering would understand that a coal mine will not be operated in the US without compliance with safety laws such as 30 CFR 75.3501 among others. Without pillars, what prevents the gob collapsing into the haulageway and airway? Without pillars, what prevents the gob collapsing into the recovery room? How is the ventilation practiced? How are proper escapeways maintained? How would the method accommodate bleeder ventilation?  
In short, the claimed method is incompatible with longstanding US coal mining regulations. For example, “using the first haulageway or the first return airway…as an open-off cut of a second working face” would fly in the face of laws which require fresh air in a working face.
Further, claims 7 and 8 recite “a technique of roof- cutting pressure-relieving lane self- formation” which is not described in the specification. One of ordinary skill in the art would not know how to practice this technique. Is this performed by the longwall shearer? If so, how is it different from the usual cutting of the longwall face?


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/597,481 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims of the instant application and the claims of the copending application are obvious:
Claim 1 of the instant application requires a third shaft (“return air shaft”) in addition to the two shafts claimed by the copending application. Addition of a return air shaft to the invention claimed in the copending application would have been obvious because the return air shaft allows for air return to the surface. The remaining steps claimed in claim 1 of the instant application are found in claim 1 of the copending application. Therefore, the instant claims are obvious over the claims in the 480 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The subject matter of claims 1-8 is allowable over the prior art. Examiner notes the documents submitted with the PPH petition. Examiner reiterates that the claimed invention is incompatible with longstanding US mine safety laws, and thus one of ordinary skill in the art would not be motivated to modify existing mining methods to arrive at the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spies US Patent Number 4,378,132 describes alternate advance/retreat longwall mining. Grenia US Patent Number 4,174,135 and Simpson US Patent Number 3,999,804 describe longwall methods. Also of note is Guo, W.C., Wu, C.: “Comparative study on coal mine safety between China and the US from a safety sociology perspective” which describes coal mining safety and regulatory framework in the US and China.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 30 CFR 75.350, for example, prohibits the haulageway from being in return air, and also prohibits it being in intake air unless it consists of three entries. Applicant’s disclosure appears to preclude multiple entries.